Citation Nr: 0421624	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-20 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $16,236.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's request 
for waiver of recovery of an overpayment of pension benefits 
in the amount of $16,236.00.  In March 2004, the veteran and 
her son appeared and testified in Los Angeles, California 
before C.W. Symanski, who is the Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case.  
38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran was notified by VA that her award of pension 
benefits for the year 1996 was based, in part, of her report 
of no interest income, and that she was required to report 
all sources of income.

2.  The RO discovered in 1999 that the veteran had earned 
$4,7311.99 of interest income for the year 1996 through an 
account at Topa Savings Bank.

3.  The testimony by the veteran and her son establishes 
that, for the year 1996, they agreed that the terms of their 
joint account at Topa Savings Bank gave the veteran the right 
to declare the entire amount of $4,7311.99 interest earned as 
income to herself.

4.  The veteran declared the entire amount of $4,7311.99 
interest earned as income to the federal government for the 
year 1996, and she paid taxes to the federal government on 
the entire amount.

5.  The veteran understood that she was required to report 
the $4,7311.99 of interest income to the federal government, 
to include VA.

6.  The veteran's intentional misrepresentation of interest 
income to VA resulted in an overpayment of $16,236.00 in 
pension benefits for the time period beginning on February 1, 
1996.

7.  The veteran's willful misrepresentation of material fact 
and act of bad faith bars her from seeking waiver of recovery 
of the  $16,236.00 in overpaid pension benefits.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of $16,236.00 in pension 
benefits is precluded by reason of misrepresentation and bad 
faith on the part of the veteran.  38 U.S.C.A. §§ 5107, 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965, 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is not responsible for a 
$16,236.00 overpayment of VA pension benefits.  Historically, 
she was determined to be eligible to receive non-service 
connected pension benefits in a May 1994 RO rating decision.  
Her application for benefits, received in January 1994, 
revealed a household income consisting of $603 of 
"SUPPLEMENTAL SECURITY/PUBLIC ASSIST."  She specifically 
denied any other source of income, to include "INTEREST AND 
DIVIDENDS."  She asserted that she was divorced, and denied 
having applied for or received benefit payments from the 
Social Security Administration (SSA) other than supplemental 
security income (SSI).  She was initially granted pension 
payments at a monthly rate of $651.00.

By letter dated August 28, 1997, the RO informed the veteran 
of its discovery through a government computer-matching 
program that she had not reported being in receipt of Social 
Security Administration (SSA) benefits.  The letter advised 
her as follows:

WE PROPOSE TO REDUCE YOUR PAYMENTS FROM 
$651.00 TO $308.00 EFFECTIVE February 1, 1994.

WE ARE PROPOSING THIS CHANGE BECAUSE WE HAVE 
RECEIVED EVIDENCE SHOWING:
YOUR/YOUR FAMILY INCOME OR NET WORTH HAS 
CHANGED.

THE EVIDENCE SUPPORTING THE PROPOSED REDUCTION 
CONSISTS OF: 
COMPUTER PRINTOUT SHOWING YOU ARE IN RECEIPT 
OF SOCIAL SECURITY BENEFITS IN THE AMOUNT OF 
$371.00 PER MONTH.  BASED ON THE EVIDENCE OF 
RECORD WE ARE PAYING YOU THAT AMOUNT IS 
GREATER THAN THE AMOUNT WE HAVE OF RECORD, WE 
ARE PAYING YOU BASED ON NO INCOME.  TO BE SURE 
WE ARE PAYING YOU CORRECTLY YOU MUST FURNISH A 
COPY OF YOUR SOCIAL SECURITY AWARD LETTER 
SHOWING THE EXACT DATE YOU STARTED RECEIVING 
BENEFITS.  IF WE DO NOT HEAR FROM YOU WITHIN 
60 DAYS FROM THE DATE OF THIS LETTER WE WILL 
ADJUST YOUR AWARD ACCORDINGLY.  THIS ACTION 
WILL CREATE AN OVERPAYMENT OF THE BENEFITS YOU 
HAVE ALREADY RECEIVED.

WE WILL NOT ADJUST YOUR PAYMENTS FOR 60 DAYS 
FOLLOWING THE DATE OF THIS LETTER AS WE 
PROPOSE TO DO SO THAT YOU MAY, IF YOU WISH, TO 
SUBMIT EVIDENCE SHOWING THAT WE SHOULD NOT 
MAKE THIS ADJUSTMENT.  YOU MAY SUBMIT THE 
EVIDENCE BY MAIL, THROUGH YOUR REPRESENTATIVE, 
OR IN PERSON.

IF YOU DO NOT SUBMIT THE EVIDENCE WITHIN 60 
DAYS, WE WILL MAKE OUR FINAL DETERMINATION AT 
THE END OF THE 60 DAY PERIOD AND ADJUST YOUR 
AWARD.  IF YOU DO NOT SUBMIT EVIDENCE WITHIN 
60 DAYS, YOUR PAYMENTS WILL CONTINUE FOR AT 
LEAST 60 DAYS OR UNTIL WE CONSIDER THE 
EVIDENCE YOU SUBMITTED, WHICHEVER IS LATER AND 
THEN WE WILL MAKE OUR FINAL DETERMINATION.

YOU SHOULD BE AWARE THAT IF YOU CONTINUE TO 
ACCEPT PAYMENTS AT THE PRESENT RATE FOR THE 
NEXT 60 DAYS AND WE DETERMINE THAT WE MUST 
MAKE THE PROPOSED REDUCTION, YOU WILL HAVE TO 
REPAY ALL OR A PART OF THE BENEFITS YOU HAVE 
RECEIVED DURING THE 60 DAYS.

HOWEVER, YOU MAY MINIMIZE THIS POTENTIAL 
OVERPAYMENT IN ONE OF TWO WAYS.  FIRST, IF YOU 
AGREE WITH OUR PROPOSED ACTION, YOU CAN SEND 
US A WRITTEN STATEMENT EXPRESSING YOUR 
AGREEMENT AND REQUESTING IMMEDIATE ADJUSTMENT 
TO YOUR PAYMENTS.  OR, SECOND, IF YOU DO NOT 
AGREE BUT WANT TO AVOID THE POSSIBILITY OF 
BEING OVERPAID DURING THE 60 DAY PERIOD, YOU 
CAN STILL SUBMIT A WRITTEN STATEMENT 
REQUESTING AN IMMEDIATE ADJUSTMENT.  IF THE 
SECOND OPTION IS REQUESTED AND OUR FINAL 
REVIEW SHOWS THIS PROPOSED CHANGED SHOULD NOT 
BE MADE, YOUR PAYMENTS WILL BE REINSTATED FROM 
THE DATE ON WHICH THE ADJUSTMENT WAS MADE.

IN ADDITION TO THE RIGHT TO SUBMIT EVIDENCE TO 
SHOW THAT WE SHOULD NOT TAKE THIS PROPOSED 
ACTION (AS DISCUSSED ABOVE), YOU HAVE THE 
RIGHT TO REPRESENTATION AND THE RIGHT TO A 
HEARING.  THESE RIGHTS ARE EXPLAINED IN THE 
ATTACHED VA FORM 21-0506, DUE PROCESS RIGHTS ...

On December 31, 1997, the RO sent the following explanation 
to the veteran in reducing her pension award:


IN A PRIOR LETTER WE INFORMED YOU THAT WE 
PROPOSED TO REDUCE YOUR PAYMENTS BASED ON 
EVIDENCE SHOWING:
YOUR/YOUR FAMILY INCOME OR NET WORTH HAS 
CHANGED.

THE EVIDENCE SUPPORTING THE PROPOSED REDUCTION 
CONSISTS OF: 
COMPUTER PRINTOUT SHOWING YOU ARE NOW IN 
RECEIPT OF SOCIAL SECURITY BENEFITS.  IN OUR 
LETTER 08-28-97, WE ADVISED YOU IF WE DID NOT 
HEAR FROM YOU WITHIN 60 DAYS FROM THE DATE OF 
THAT LETTER THAT WE WOULD ADJUST YOUR AWARD 
ACCORDINGLY.  EFFERCTIVE [sic] 03-01-96 WE 
HAVE ADJUSTED YOUR AWARD TO REFLECT THE 
ADDITIONAL INCOME.  THIS ACTION WILL CREATE AN 
OVERPAYMENT OF THE BENEFITS YOU HAVE ALREADY 
RECEIVED.  YOU WILL BE NOTIFIED SHORTLY OF THE 
EXACT AMOUNT AND REPAYMENT INFORMATION.

We amended your DISABILITY PENSION award as 
follows:

EFFECTIVE DATE: 3-01-96
MONTHLY RATE: $333.00
COUNTABLE ANNUAL INCOME: 04240
MAXIMUM ANNUAL RATE: 08246

EFFECTIVE DATE: 12-01-96
MONTHLY RATE: $343.00
COUNTABLE ANNUAL INCOME: 04360
MAXIMUM ANNUAL RATE: 08486

EFFECTIVE DATE: 12-01-97
MONTHLY RATE: $350.00
COUNTABLE ANNUAL INCOME: 04465
MAXIMUM ANNUAL RATE: 08665

VA pays a pension which is the difference 
between your countable annual income and a 
maximum annual rate.  You can determine the 
monthly payment rate as follows:

(1)   subtract countable income from the 
maximum annual rate;
(2)   divide that answer by 12;
(3)   round this answer down to the nearest 
whole dollar.

We based this award on countable annual income 
of $4240 from March 1, 1996.  To determine the 
countable income, we included the following 
sources of income you reported:

SELF: 	EARNED $00000; SOCIAL SECURITY 
$04338; RETIREMENT $00000; INTEREST 
$00000; INSURANCE $00000; AND OTHER 
INCOME $00000.

In computing your countable income 
consideration was given to your report of 
expenses paid as follows:

SELF: 	MEDICAL $0510; LAST ILLNESS AND 
BURIAL $0000; DISABILITY SOCIAL 
SECURITY $0000; AND DISABILITY 
RETIREMENT $0000.

From December 1, 1996, we based your award on 
countable annual income of $4360.  We 
determined your countable income by including 
the following sources of income:

SELF: 	EARNED $00000; SOCIAL SECURITY 
$04461; RETIREMENT $00000; INTEREST 
$00000; INSURANCE $00000; AND OTHER 
INCOME $00000.

In computing your countable income 
consideration was given to your report of 
expenses paid as follows:

SELF: 	MEDICAL $0525; LAST ILLNESS AND 
BURIAL $0000; DISABILITY SOCIAL 
SECURITY $0000; AND DISABILITY 
RETIREMENT $0000.

From December 1, 1997, we based your award on 
countable annual income of $4465.  We 
determined your countable income by including 
the following sources of income:

SELF: 	EARNED $00000; SOCIAL SECURITY 
$04557; RETIREMENT $00000; INTEREST 
$00000; INSURANCE $00000; AND OTHER 
INCOME $00000.

In computing your countable income 
consideration was given to your report of 
expenses paid as follows:

SELF: 	MEDICAL $0525; LAST ILLNESS AND 
BURIAL $0000; DISABILITY SOCIAL 
SECURITY $0000; AND DISABILITY 
RETIREMENT $0000.

We use your reported medical expenses to 
reduce your countable annual income.  You can 
determine the amount of expenses to be 
deducted from your countable income as 
follows:

(1)   multiply the basis maximum annual rate 
by .05;
(2)   round this answer down to the nearest 
whole dollar amount;
(3)   subtract that answer from the total 
amount of reported expenses.

That final answer is the amount of expenses we 
deduct.  (If you are entitled to a higher rate 
of pension because you are Housebound or in 
need of Aid and Attendance, your basic annual 
rate is less than the amount shown above.  You 
can get the basic rate from VA.

We consider a decrease or ending of recurring 
medical expenses a change in income.  You must 
report to VA immediately any change in those 
expected recurring expenses.  Your failure to 
promptly notify us can result in overpayment 
which you may have to repay.

We included a cost-of-living increase in this 
award effective December 1, 1996.

We included a cost-of-living increase in this 
award effective December 1, 1997.

Our adjustment results in an overpayment of 
benefits we paid you.  We will notify you 
shortly of the exact amount of the 
overpayment.  Also, we will give you 
information about repayment.

Your rate of VA pension depends on total 
"family" income which includes your income 
and that of any dependents.  We must adjust 
your payments whenever this income changes.  
You must notify us immediately if income is 
received from any source other than that shown 
above.  Your failure to promptly tell VA about 
income changes may create an overpayment which 
will have to be repaid.

Please read the enclosed VA Form 21-8768.  It 
contains important information about rights to 
receive this benefit ...

(emphasis added).

In January 1998, the veteran submitted a request to waive the 
overpayment of pension benefits as follows:

"I WAS NOT RESPONSIBLE FOR THIS DEBT BECAUSE I 
WAS NOTIFIED THAT COMPUTER MATCHING WAS IN 
EFFECT, SO THAT MY REACHING 65 I STARTED 
SOCIAL SECURITY RETIREMENT BENEFITS."

An April 1999 decision by the Committee waived an overpayment 
of benefits, in the amount of $7,911.00, in the interests of 
equity and good conscience.  In doing so, the Committee 
determined that the veteran had not properly understood her 
requirement to report her SSA benefits.

By letter dated November 23, 1999, the RO informed the 
veteran that her pension benefits were being terminated on 
the basis of discovering previously unreported income of 
$4,371.00 from Topa Savings Bank for the year 1996.  At this 
time, she was requested to complete Eligibility Verification 
Reports (EVR) for each income year, and either a copy of her 
Federal Tax Return for 1996 or a signed statement from the 
source of her income.

The veteran responded by submitting an EVR showing her 
sources of income as SSA in the amount of $385 per month, and 
military retired pay in the amount of $353 per month.  She 
denied any other sources of income or assets.  She denied 
being married.  At that time, she submitted a letter from 
Topa Savings Bank, dated April 3, 1997, which was addressed 
to "VF" and RF" or otherwise referenced "Mrs." and 
"Mr." "F."  This statement indicated that one account in 
their name had been closed on March 22, 1995, and that 
another account in their name had been closed on "07/15/96" 
with year to date (YTD) interest of $4,371.99.  The actual 
amount of money at closing was left blank.

By letter dated September 24, 1999, the RO notified the 
veteran of a proposal to terminate her pension benefits 
effective to February 1, 1996.  In so doing, the RO indicated 
"WE HAVE ASKED 'RF' TO PROVIDE A BANK STATEMENT THAT SHOWS 
AMOUNT OF $4,371.00 BELONGS TO HIM.  MR. 'F' HAS NOT PROVIDED 
THIS STATEMENT SO WE MUST CHARGE YOU WITH THIS ADDITIONAL 
INCOME."

In February 2000, the veteran requested waiver of overpayment 
of her VA pension benefits which included the following 
statements:

I request waiver of the debt $16,236.00 that 
old bank account was my sons money and it is 
long gone.  The bank is out of business for 
years already.  I am not responsible for this 
debt ...

The Bank Account at TOPA Saving & Loan was the 
property of 'R.F., Jr.,' son of 'VF.'  I 
previously sent in a statement that the Topa 
account was closed [Note: it is unclear from 
the record whether this particular statement 
was from the veteran or her son]...

Due to surgery, I've been unable to respond to 
your letters until now.  Attached is a 
statement from Topa Bank, which no longer 
exists, showing the $4,371.99 amount.  At that 
time, my son and I had a joint account.  
Again, I emphatically state, that the 
aforementioned amount of money was not mine 
nor did I spend any of it.

My only income is Social Security.  I ask that 
you erase the existing A/R and resume my 
pension award as promptly as possible.

In support of her assertion, the veteran submitted a copy of 
the April 1997 Topa Savings Bank statement as well as an 
account statement form Fidelity Federal Bank showing an 
account in the names of "VF," "RF," and "RF, Jr."  The 
Fidelity Account showed average daily balances of less than 
$1000 with income interest of $9.02 in 1997 and $22.29 earned 
in 1998.  The only identified sources of deposit were VA and 
SSA.

The veteran's May 2000 EVR reported her sources of income as 
her SSA and VA payments as well as a nominal amount of 
interest income.  She again denied being married.  An October 
2000 EVR identified another source of income as SSI.

In May 2000, the veteran submitted her notice of 
disagreement, and submitted another copy of the April 1997 
Topa Savings Bank letter.  

In a letter dated February 15, 2001, the RO sent the veteran 
another letter requesting her to verify her assertion that 
the Topa Savings Bank account monies did not belong to her.  
The RO suggested that she have her son provide a tax return 
for the year 1996 as proof that the money belonged to him.

In her VA Form 9 filing received in November 2002, the 
veteran submitted the following statement on her behalf:

I NEVER HAD INCOME EXCEPT FOR WHAT I GOT FROM 
SOCIAL SECURITY AND SSI.  IF I HAD ANY, I 
WOULDN'T BE GETTING SSI.  IN 1996 TOPA SAVINGS 
BANK I HAD THAT INCOME REPORTED ON MY SOCIAL 
SECURITY # SO THAT MY SON'S MONEY WOULD BE 
FULLY INSURED AS TOPA WENT OUT OF BUSINESS.  
FIDELITY FEDERAL SAVINGS WAS THAT ACCOUNT THAT 
MY SOCIAL SECURITY & SSI CHECKS WERE 
DEPOSITED.  I HAD SOC. SEC. + SSI IN THE 
AMOUNT OF $385 AND LIVING EXPEN[S]ES OF SAME 
$385 MO.  BAD FAITH IS ON THE PART OF VA AS 
THEY HAVE AVOIDED PAYING MY VETERANS PENSION 
AT CONSIDERABLE HARDSHIP TO ME ... 

THIS IS THE FIRST TIME I HAVE GOTTEN A 
STATEMENT OF CASE AND SUMMARY OF EVIDENCE.  
THE VA HAS BEEN SITTING ON THIS FOR MANY 
YEARS.

I WAS DISABLED FROM BACK SURGERY AT THE TIME I 
GOT NOTICE FROM THE VA.  BY THE TIME I WAS 
ABLE TO REPLY, THE TIME LIMIT WAS PAST.  
THEREFORE MY PENSION WAS TERMINATED FROM THE 
VA.

MY SON WROTE A LETTER EXPLAINING THAT INCOME 
OF 4,371.00 FROM TOPA SAVINGS BANK WAS HIS 
MONEY.  THAT WAS GOOD ENOUGH FOR THE LOS 
ANGELES WELFARE DEPARTMENT BUT NOT GOOD ENOUGH 
FOR THE VA.

P.S.  I have no income tax form and the Bank 
is out of business and can't provide 
statements other than I have provided.

In March 2004, the veteran and her son appeared and testified 
before the undersigned.  The veteran's son asserted that the 
interest income from the bank account in question belonged to 
him.  He explained that Topa Savings Bank was feared to be 
insolvent and that any funds in excess of $100,000 were at 
risk to be lost as they were unprotected by the Federal 
Deposit Insurance Corporation (FDIC).  To avoid that 
situation, he created a joint account in his mother's name 
with a $100,000 deposit in order to insure the funds with 
FDIC.  He claimed ownership of the funds in 1996, but 
conceded that his mother paid the full taxes on the interest 
income for 1996.  He also indicated that he took full control 
of the funds and paid all subsequent taxes for interest in 
the years thereafter.  The veteran herself corroborated her 
son's testimony, and conceded that she had declared and paid 
the full taxes on the interest income for the year 1996.  
Apparently, she paid the taxes out of convenience since the 
account came under her Social Security number.

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
RO has determined that the veteran was overpaid $16,236.00 of 
pension benefits beginning on February 1, 1996.  The veteran 
has not disputed the calculations of the overpayment of 
benefits since February 1, 1996, but rather relies on a 
quasi-legal argument that the interest income reported under 
her name for income tax purposes did not belong to her.  If 
her theory is correct, then the veteran would be challenging 
the lawfulness of the entire debt asserted.  The Board will 
address the absurdity of that argument below.  Assuming that 
the $4,731 of interest income is attributable to the veteran, 
the Board finds no basis to conclude that the $16,236.00 in 
overpaid benefits has been improperly calculated. 

The Committee has determined that waiver of recovery is 
prohibited in this case as the overpayment in pension 
benefits to the veteran was the result of conduct on her part 
which amounted to bad faith.  38 U.S.C.A. § 5302(c) (West 
2002).  A debtor's conduct is deemed to constitute bad faith 
"if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government."  A debtor exhibits 
lack of good faith where the debtor's conduct shows an 
"absence of an honest intention to abstain from taking unfair 
advantage of the ... Government."  The Board also notes that 
any misrepresentation of material fact must be "more than 
non-willful or mere inadvertence."  38 C.F.R. § 1.962(b) 
(2003).

The facts in this case show that, in her application for 
pension benefits in May 1994, the veteran denied any source 
of income other than SSI.  In 1997, VA discovered through a 
government income sharing program that the veteran was in 
receipt of SSA benefits that went unreported by the veteran.  
This resulted in an overpayment of $7,911 that was waived by 
the Committee based on acceptance of her assertion that she 
was unaware that she held the burden to report her SSA 
benefits.  A December 31, 1997 RO letter advised the veteran 
that her pension award was being revised to reflect her 
assertion that her SSA income was her sole source of income.  
This letter specifically advised her that she had reported 
"00000" of interest income, and that she was under a duty 
to report any inaccuracies or other sources of income not 
reported.  She was also advised that her failure to do so 
would resort in an overpayment of benefits.  

In 1999, VA discovered through an IVM program that the 
veteran earned $4,7311.99 in interest income at Topa Savings 
Bank for the year 1996.  The best copy of the April 3, 1997 
letter from Topa Savings Bank provided by the veteran shows 
that an account was closed on July 15, 1996 with interest 
income of $4,371.99 for the year 1996.  The holders of the 
account are identified as "Mrs." and "Mr." "F" or 
otherwise referred to as "VF" and "RF."  There is no 
reference to an "RF, Jr."  

The plain facts of this case show, through the testimony of 
the veteran and her son, that the veteran declared and paid 
the entire $4,7311.99 of interest income from the Topa 
Savings Bank account in the year 1996.  The Board does not 
have before it the terms of the joint account and, per the 
veteran, records pertaining to the Topa account no longer 
exist.  Nonetheless, the testimony by the veteran and her son 
establishes that, in the year 1996, they agreed that the 
terms of their joint account gave her the right to declare 
the entire amount of $4,7311.99 interest earned as income to 
herself.  This fact is uncontradicted in the record, and the 
veteran concedes that she paid taxes on the interest income 
on her federal tax return.

The Board must decide on this evidence as to whether the 
veteran's failure to report the interest income was the 
product of bad faith or misrepresentation, or an innocent 
misunderstanding as claimed.  As held above, the veteran 
clearly understood the interest income as income attributable 
to her.  She reported it to the IRS as such.  She was on 
notice by VA of her obligation to report any source of 
income, to include interest income, but she failed to do so.  
Her revisionist theory as to the intent and ownership of the 
funds in 1996 are not supported by the record.  Having 
declared the income to the IRS, the Board finds it 
incredulous that the veteran now asserts that she did not 
understand her requirement to report this income to VA.  The 
claimed parties to the joint account, the veteran and her 
son, evidenced an intent in 1996 that the joint account terms 
were not limited to the son having sole possession and 
responsibility for the income relating thereto.

The Board has had the opportunity to review the claims 
folder, and observe the demeanor of both the veteran and her 
son during an in-person hearing.  Neither the veteran nor her 
son have provided any documentation confirming their rather 
unusual and unconventional joint tenancy terms.  And, the 
son's claims of seeking FDIC insurance protection does not 
make sense when considering that a rather simple solution to 
the problem would be to transfer the funds to a solvent bank, 
or open up separate accounts in separate banks.  These are 
inconsistencies of record which further erode the credibility 
of the less than persuasive testimony of March 2004.

On the totality of evidence, the Board finds that the veteran 
and her son clearly conceded an intent on their part that she 
assume ownership of $4,7311.99 of interest income for their 
joint account for tax purposes in 1996.  The Board finds that 
the veteran understood that the $4,7311.99 constituted income 
for both IRS and VA purposes.  The Board next finds that the 
veteran had knowledge of her duty to report this income to 
VA, but failed to do so as it was not economically 
advantageous to her.  The veteran's argument and testimony 
regarding her understanding of the ownership of the interest 
income for the year 1996 to be lacks any indicia of 
credibility.  The Board concludes from this evidence that the 
veteran knowingly failed to report a form of income to VA in 
order to receive VA benefits to which she knew was not 
entitled.  She engaged in a willful blindness, or deliberate 
indifference, to truthful reporting of an obvious form of 
income, which she reported to the IRS, in order to continue 
receipt of her VA pension benefits.  Her intentional 
misrepresentation and act of bad faith led to a loss to the 
government in the amount of $16,236.00 for the time period 
beginning on February 1, 1996.  Accordingly, the Board finds 
that the appellant's willful misrepresentation of material 
fact and act of bad faith bars her from seeking waiver of 
recovery of the $16,236.00 in overpaid pension benefits.  
There is no doubt of material fact to be resolved in her 
favor.  38 U.S.C.A. § 5107(b) (West 2002).  Her claim for 
waiver of recovery, therefore, is denied.

In so holding, the Board notes that the duty to notify and 
assist requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) do not apply to a claim for waiver of recovery of 
overpayment as these types of claims are subject to separate 
notice and development procedures.  Barger v. Principi, 16 
Vet. App. 132 (2002).  The Board observes that the RO 
properly followed the procedures of 38 C.F.R. § 3.105(h) 
prior to discontinuing her pension benefits.  As evidenced by 
the RO's letters and notices above, the veteran was provided 
ample opportunity to demonstrate and support her assertion 
that the interest income in question should not be 
attributable to her.  On several occasions, the veteran was 
advised as to the "best types of evidence" necessary to 
substantiate her claim, particularly documentary evidence 
such as tax forms showing that she was not responsible for 
the interest income from Topa Savings Bank.  The veteran has 
responded by indicating that no further records from Topa 
Savings Bank, and that she does not possess a copy of her IRS 
form.  She has not responded to the RO's request to submit 
her son's IRS form.  However, as demonstrated above, the 
veteran and her son concede that she reported the interest 
income as income to the IRS.  On this record, the Board finds 
that the veteran was properly advised of the evidence and/or 
information necessary to substantiate her claim, and the 
relative duties on the part of herself and VA in developing 
her claim.  The Board further finds that no reasonable 
possibility exists that any further development of the claim 
would be capable of producing evidence that would 
substantiate the claim.  Thus, for all practical purposes, 
the requirements of the VCAA have been met in this case.


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the amount of $16,236.00 is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



